819 F.2d 1139Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth Harold SADLER, Plaintiff-Appellant,v.SOCIAL SECURITY ADMINISTRATION, Defendant-Appellee.
No. 86-2131.
United States Court of Appeals, Fourth Circuit.
Submitted April 22, 1987.Decided May 29, 1987.

Before RUSSELL, PHILLIPS and ERVIN, Circuit Judges.
Kenneth Harold Sadler, appellant pro se.
Kenneth Wayne McAllister, United States Attorney, Robert Holt Edmunds, Jr., Assistant United States Attorney, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order dismissing the complaint for failure to exhaust administrative remedies is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Sadler v. Social Security Administration, C/A No. 85-1246 (M.D.N.C., Aug. 20, 1986).


2
AFFIRMED.